Title: To Thomas Jefferson from Allen Bowie Duckett, 30 September 1804
From: Duckett, Allen Bowie
To: Jefferson, Thomas


               
                  Sir,
                  Annapolis 30th. Oct. i.e. Sep. 1804.
               
               Mr. Edward Hall has been induced by the advice of his Friends, to apply for the Office of Commissioner of Loans, lately become vacant, by the appointment of Mr. Benjamin Harwood one of the Treasurers of Maryland.
               Mr. Hall was seven years a respectable Member of the General Assembly of this State, and has served for the last five years, as one of the Council.—These facts, it is presumed, furnish unequivocal evidence of the respectability of his character and of his standing in Maryland;—and altho’ other Gentlemen may also be qualified to discharge the duties of the Office; yet I believe it may be safely asserted, that the appointment could be conferred on very few (if any) in the State, where it would be more generally approved.—It would be an object of great importance to Mr. Hall himself, and would doubtless be satisfactory to the State at large.—With every sentiment of respect, I have the Honor to subscribe myself your very Obt & h’ble Servt.
               
                  
                     Allen B Duckett
                  
               
             